DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on March 12, 2021 and October 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-9, 17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee  (US Pub. No.: US 2011/0053642 A1).
	Regarding claim 1, Lee discloses a capturing method for an electronic device ( Para 52; mobile terminal 100), comprising:
obtaining an image (Para 89, 98-101; Fig. 5; the mobile terminal 100 can photograph a peripheral image as a preview image , hereinafter called “camera preview image” and it is  displayed on the touchscreen ) captured during a capturing process;
obtaining a target pop-up comment matching image information of the image; and displaying the image and the target pop-up comment (Para 98-100; the controller 180 displays a first object display indicator 513 and a first object information 515 corresponding to the first object, and displays a second object display indicator 523 and a second object information 525 corresponding to the second object.).
	Regarding claim 2, Lee discloses the method according to claim 1, wherein the image information comprises at least one of: image data, capturing scene information (Para 99; Figs. 4, 5; object information, the user can see that a Starbucks and LG electronics within the preview image), or image classification information.
	Regarding claim 3, Lee discloses the method according to claim 2, further comprising: determining content category information of the image according to a content of the image (Para 93-95; 127-130; Fig. 4, 13; the controller 180 displays a list of categories of objects on the touchscreen 400. In FIG. 13, the categories include a `restaurant` category 443, a `tour` category 445, a `shopping` category 447, a `hospital` category 449 and an `all` category 441 including all categories. Referring to (13-2) of FIG. 13, the user has selected the `restaurant` category 443, and thus the controller 
	Regarding claim 4, Lee discloses the method according to claim 2, further comprising:
determining capturing scene information of the image according to the content of the image ( Para 93-97;  The controller 180 then determines whether object information corresponding to at least one object exists within the camera preview image using at least one of the obtained current position information and shape recognizing information of the camera preview image ; if the corresponding object information (OI) exists within the camera preview image (Yes in S43), the controller 180 displays object information presence indicator 410 indicating that the corresponding object exists on the touchscreen (S44) ) , and determining scene classification information corresponding to the capturing scene information ( Fig. 13, 14; Para 126-132;  The above-mentioned object information can also be classified into several categories according to their attributes, and the object information belonging to a specific one of the categories can be sorted out and displayed. These additional features will now be explained with reference to FIGS. 13 and 14. Referring to (13-2) of FIG. 13, the user has selected the `restaurant` category 443, and thus the controller 180 displays the first 
	Regarding claim 5, Lee discloses the method according to claim 1, wherein obtaining the target pop-up comment matching the image information of the image comprises:
sending the image information to a server, such that the server obtains the target pop-up comment matching the image information; and receiving the target pop-up comment from the server (Para 33, 93-94; The broadcast managing server generally refers to a server which generates and transmits a broadcast signal and/or broadcast associated information or a server which is provided with a previously generated broadcast signal and/or broadcast associated information and then transmits the provided signal or information to a terminal.  The controller 180 can also use the obtained location of the mobile terminal to search the external server or memory of the terminal to determine objects that exist within or near the obtained location of the terminal. The controller 180 can also use shapes of the objects in the preview image to determine if the shapes match any object information existing in the external server or memory, for example. Thus, the controller 180 can determine objects that exist within the preview image, search the memory or external server for object information that matches the objects, 
	Regarding claim 6, Lee discloses the method according to claim 1, wherein obtaining the target pop-up comment matching the image information of the image comprises:
determining whether the image information conforms preset image information ( Para 92-97; The controller 180 then determines whether object information corresponding to at least one object exists within the camera preview image using at least one of the obtained current position information and shape recognizing information of the camera preview image ) ; and
in response to the image information conforming the preset image information, obtaining the target pop-up comment from a pop-up comment library corresponding to the preset image information ( Para 66,  92-97;  if the corresponding object information (OI) exists within the camera preview image (Yes in S43), the controller 180 displays object information presence indicator 410 indicating that the corresponding object exists on the touchscreen (S44); wherein the object information can be downloaded from an external server and saved in a memory 160 of the terminal which can be considered as pop-up comment library. Memory 160 can store a database relating to object information).
	Regarding claim 7, Lee discloses the method according to claim 1, further comprising:

	Regarding claim 8, Lee discloses the method according to claim 7, wherein generating the capturing file based on the image and the target pop-up comment comprises: writing the target pop-up comment into an image file of the image to generate the capturing file ( Para 92-97; 139; Figs. 5,14,15,16;  If the terminal user attempts to store the object information together through a proper manipulation of the user input unit 130 (Yes in S163), the controller displays a guide window for querying whether the object information will be stored by being synthesized with the photographed camera preview image (S165). If the terminal user attempts to store the object information by having them synthesized with the camera preview image through a proper manipulation of the user input unit (Yes in S165), the controller 180 synthesizes the object informations and the camera preview image together into one picture file and then stores the picture file (S166). ) .
	Regarding claim 9, Lee discloses the method according to claim 7, wherein generating the capturing file based on the image and the target pop-up comment comprises: writing the target pop-up comment into text ( Para 65, 147; wherein the object information can include at least one of relevant text information, link information 
	Regarding claim 17, Lee discloses an electronic device (Fig. 1; Para 30; mobile terminal 100), comprising:
 a processor (Para 30; controller 180); 
and a memory  (Para 64; memory 160  can store various types of data to support the processing, control, and storage requirements of the mobile terminal 100. Examples of such data include program instructions for applications operating on the mobile terminal 100) storing instructions executable by the processor, 
wherein the processor is configured to; obtain an image captured during a capturing process ( Para 89, 98-101; Fig. 5; the mobile terminal 100 can photograph a peripheral image as a preview image , hereinafter called “camera preview image” and it is  displayed on the touchscreen) ; obtain a target pop-up comment matching the image information of the image; and display the image and the target pop-up comment (Para 98-100; the controller 180 displays a first object display indicator 513 and a first object 
obtaining an image (Para 89, 98-101; Fig. 5; the mobile terminal 100 can photograph a peripheral image as a preview image , hereinafter called “camera preview image” and it is  displayed on the touchscreen ) captured during a capturing process;
obtaining a target pop-up comment matching image information of the image; and displaying the image and the target pop-up comment (Para 98-100; the controller 180 displays a first object display indicator 513 and a first object information 515 corresponding to the first object, and displays a second object display indicator 523 and a second object information 525 corresponding to the second object.).
Regarding claim 19, Lee discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of an electronic device, cause the electronic device to perform the method according to claim 1 ( Para 74-75;  controller 180; various embodiments described herein may be implemented in a computer-readable medium using, for example, computer software, hardware, or some combination thereof. For a hardware implementation, the embodiments described herein may be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described herein, or a selective .
Claims 10-13, 18, 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Inoue et al.  (US Pub. No.: US 2010/0257195 A1).
	Regarding claim 10, Inoue et al. discloses a capturing method for a server (Fig. 1;   Para 34, 43; information acquisition system includes a digital camera 1 and an information search system 2 wherein information search system 2 includes information search server 21) , comprising: 
obtaining image information of an image captured by an electronic device ( Para 42; the communication unit 12 of digital camera 1 transmits or receives data such as image data, text data, a control signal or the like to or from the information search system 2 through the information communication network 4 by transmitting or receiving data to or from the wireless base station 3 using wireless communication. ) ; determining a target pop-up comment matching the image information ( Para 43-48; Para 56-58;  Fig. 3-5;  after writing the image data and the related information in the memory unit 15, the control unit 11 transmits a search request signal that includes the camera identification information (user identification information assigned to a user or identification information assigned to a digital camera 1) for identifying the digital camera 1, the position information, and the azimuth information to the information search system 2 through the communication unit 12 (Step S5). when the information search server 21 of the information search system 2 receives the above-described search request signal from the digital camera 1, the information search server 21 identifies a building of a 
	Regarding claim 11, Inoue et al. discloses the method according to claim 10, wherein obtaining the image information of the image captured by the electronic device comprises one of:
receiving the image information from the electronic device (  Para 42, 56; after writing the image data and the related information in the memory unit 15, the control unit 11 transmits a search request signal that includes the camera identification information (user identification information assigned to a user or identification information assigned to a digital camera 1) for identifying the digital camera 1, the position information, and the azimuth information to the information search system 2 through the communication unit 12 (Step S5); transmits data such as image data , text data or the like to information search system 2 ) (please note that due to alternative language “one of “, only one condition of the two conditions/limitation needs to be considered )   ; or
receiving the image captured from the electronic device, and determining the image information of the image.
	Regarding claim 12, Inoue et al. discloses the method according to claim 10, wherein determining the target pop-up comment matching the image information comprises:
determining the target pop-up comment corresponding to the image information according to a pre-established correspondence between image information 
	Regarding claim 13, Inoue et al. discloses the method according to claim 10, wherein determining the target pop-up comment matching the image information comprises:
determining image information type corresponding to the image information (  Para 56-58; the information search server 21 identifies a building of a search target from the map data of the database 22 based on the position information and the azimuth information that are included in the search request signal. Then, the information search server 21 transmits all information in the corresponding building table, which is included in the building table represented in FIG. 2. In Fig, 5; the information search server 21 identified the building as the type of the restaurant) ; and
determining the target pop-up comment corresponding to the image information type according to a pre-established correspondence between image information types 
      Regarding claim 18, Inoue et al.  discloses a server, comprising: a processor  ( Para 371; In addition, the information search or the detection process of navigation may be performed by respectively recording a program for implementing the function of the digital camera 1 (excluding a hardware process of the communication unit 12 in transmission and reception of electric waves) shown in FIGS. 1 and 9 and a program for implementing the function of the information search server 21 on a computer-readable recording medium and allowing the programs recorded on the recoding medium to be read in and executed by a computer system.  )  ; and a memory  storing instructions executable by the processor ( Para 371; a memory device including a portable medium 
Regarding claim 20, Inoue et al. discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of a server (Para 371; In addition, the information search or the detection process of navigation may be performed by respectively recording a program for implementing the function of the digital camera 1 (excluding a hardware process of the communication unit 12 in transmission and reception of electric waves) shown in FIGS. 1 and 9 and a program for implementing the function of the information search server 21 on a computer-readable recording medium and allowing the programs recorded on the recoding medium to be read in and executed by a computer system. ), cause the server to perform the method according to claim 10 (see claim 10 rejection) . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al.  (US Pub. No.: US 2010/0257195 A1), in view of Bennett (US Pub. No.: US 2008/0018784 A1).
	Regarding claim 14, Inoue does not disclose the method according to claim 13, further comprising: determining a target video, wherein the target video comprises pop-up comments; obtaining a target image frame set from the target video; extracting the pop-up comments from the target image frame set; and establishing the correspondence between the image information types and the pop-up comments of the target image frame set.
           Bennett discloses the method according to claim 13, further comprising:
  determining a target video (Para 39; Fig. 2; sequence of video frames representing the scene 102 ) , wherein the target video comprises pop-up comments ( Para 39; the video processing system 120 produces metadata associated with each of these sub-frames 131, 133, and 135. The metadata that the video processing system 120 generates that is associated with the plurality of sub-frames 131, 133, and 135 enables a corresponding target video display to produce a corresponding presentation on its video display) ; obtaining a target image frame set from the target video ( Figs. 6,7,8,13,14;  Para 54-65; Para 70-73;  Each frame 310 in the sequence of original video frames (video data 115) is input to the sub-frame metadata generation application 140 for generation of the sub-frame metadata 150 there from. In addition, each frame 310 in the sequence of original video frames may be displayed on the display 130 of the video processing system 120; the sub-frame metadata generation application 140 generates 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add metadata to videos and extract data as disclosed in Bennett for the device disclosed in Inoue in order to help classify video frames and perform search and categorize frames easily when user wants to search for particular type of images.
Regarding claim 15 , the combination of Inoue and Bennett teaches  the method according to claim 14, wherein obtaining the target image frame set from the target video comprises: determining that image information types of multiple frames of images continuously played in the target video are same (Bennett;  Para 65-78; The result is a first sequence 430 of sub-frames 315a, in which each of the sub-frames 315a in the first sequence 430 of sub-frames 315a contains video content representing sub-scene 406, and a second sequence 440 of sub-frames 315b, in which each of the sub-
        Regarding claim 16 , the combination of Inoue and Bennett teaches  the method according to claim 14, wherein obtaining the target image frame set from the target video comprises: obtaining images with a same image information type from the target video ( Bennett;  Para 65-78; The result is a first sequence 430 of sub-frames 315a, in which each of the sub-frames 315a in the first sequence 430 of sub-frames 315a contains video content representing sub-scene 406, and a second sequence 440 of sub-frames 315b, in which each of the sub-frames 315b in the second sequence 440 of sub-frames 315b contains video content representing sub-scene 407 ) , and obtaining the target image frame set based on the images with the same image information type ( Bennett; Para 74; Each sequence 430 and 440 of sub-frames 315a and 315b can be sequentially displayed. For example, all sub-frames 315a corresponding to the first sub-scene 406 can be displayed sequentially followed by the sequential display of all sub-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696